Citation Nr: 0614870	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-34 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran filed a timely notice of disagreement (NOD) in 
January 2003.  The RO issued a statement of the case (SOC) in 
October 2003.  The veteran filed a timely substantive appeal 
(VA Form 9) in November 2003.  


FINDING OF FACT

Hepatitis C was not manifested during the veteran's active 
duty service or for many years after service, nor is 
hepatitis C related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claim for service connection in January 2002.  In April 
2002, a VCAA letter was issued to the appellant.  This letter 
effectively notified the appellant of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Since the April 2002 
VCAA letter preceded the November 2002 rating decision, there 
is no defect with respect to the timing of the VCAA notice.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for hepatitis 
C, but there has been no notice of the rating criteria used 
to determine the severity of the alleged disability, or the 
evidence needed to establish the effective date for 
compensation purposes.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in April 2002 in which it advised the 
veteran of what information and evidence is needed to 
substantiate his claim, what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
Since the Board concludes below that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating and effective date are rendered 
moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records and VA 
examinations.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran submitted a May 2002 statement in support of his 
claim (VA Form 21-4138) in which he listed his hepatitis C 
risk factors as "1. High risk sexual activity. 2.  
Intravenous drug use in Vietnam.  3. Transfusions of blood 
before 1992."  In a subsequent statement (also dated May 
2002), he stated that he underwent orthodontic surgical 
procedures.  He also stated that he contracted a form of 
gonorrhea or "claps."  He went to the medics twice, and 
when his infection did not go away, he was told that he 
needed to be circumcised.  He stated that the circumcision 
became infected.  In his November 2003 substantive appeal, 
the veteran stated that he believes he contracted hepatitis C 
from being exposed to contaminated blood.  

The veteran was diagnosed with hepatitis C in approximately 
September 2001.  A July 2001 outpatient report also listed a 
hepatitis C infection as part of the veteran's past medical 
history.  The note listed the estimated date as "blood 
transfusion in 1968."  

The Board notes that the service medical records, including a 
separation examination, show no findings attributed to 
hepatitis C.  Although they reveal that the veteran underwent 
dental surgical procedures as well as treatment for various 
sexually transmitted diseases, there is no indication that 
the veteran underwent a blood transfusion or was in any other 
way exposed to contaminated blood.  

On the other hand, the veteran's intravenous drug use is well 
documented throughout the claims file.  A September 1986 
hospital discharge summary noted that the veteran began his 
intravenous drug use while in Vietnam.  Likewise, an August 
1990 hospital discharge summary noted that the veteran has 
been using intravenous drugs for over 20 years.  

The Board notes that an injury or disease incurred during 
active military, naval, or air service shall not be deemed to 
have been incurred in line of duty if such injury or disease 
was a result of the abuse of alcohol or drugs by the person 
on whose service benefits are claimed.  For the purpose of 
this paragraph, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects. 38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m) (2002). VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.) Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin. 
38 C.F.R. § 3.301(c)(3).

The claims file was sent to VA clinician for a medical 
opinion in August 2002.  The clinician noted that the service 
medical records contained no treatment for hepatitis 
symptoms.  He also noted that there were a number of entries 
in the claims file relating to high risk factors including 
intravenous drug use.  He opined that that "it is not likely 
that his hepatitis C is a result of military service."   

As previously noted, the veteran contends that he obtained 
hepatitis C as a result of being exposed to contaminated 
blood.  However, he has failed to submit any medical evidence 
to support his contention.  As a layperson, the veteran is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation or 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As a result, the veteran's own opinion relating his 
hepatitis C infection to his alleged in-service exposure to 
contaminated blood is not probative medical evidence in 
support of his claim.

The Board notes that the only medical opinion that addresses 
the possibility of the veteran having contracted hepatitis C 
goes against the claim.  As the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for hepatitis 
C must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Service connection for hepatitis C is not warranted.  The 
appeal is denied.    



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


